
	

114 HR 2361 IH: Work-Study for Student Veterans Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2361
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Takano (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the authority to provide work-study allowance for
			 certain activities by individuals receiving educational assistance by the
			 Secretary of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Work-Study for Student Veterans Act. 2.Work-study allowanceSection 3485(a)(4) of title 38, United States Code, is amended by striking June 30, 2013 each place it appears and inserting June 30, 2020.
		
